Citation Nr: 1017776	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-00 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
major depression, with psychotic features (claimed as nervous 
condition, personality disorder, stress, and posttraumatic 
stress disorder).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from January 1989 to 
February 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In December 2009, after issuance of the most recent 
supplemental statement of the case, additional medical 
evidence was added to the claims file.  The decision below 
grants all possible benefits to the Veteran.  Accordingly, 
remand of this claim for RO review of the newly submitted 
medical evidence would only cause delay without any benefit 
to the Veteran.  The Board finds that the Veteran's case is 
ready for review and that such adjudication without issuance 
of another supplemental statement of the case is not 
prejudicial to the Veteran.


FINDINGS OF FACT

Since August 6, 2004, the symptoms of the Veteran's 
psychiatric disability has often resulted in total social and 
occupational impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

The Veteran was granted service connection for his 
psychiatric disability by an August 2007 rating decision.  
This decision granted the Veteran a 30 percent rating from 
August 6, 2004.  The Veteran appealed the rating assigned.  
He was granted an increased initial rating of 50 percent by a 
June 2009 rating decision, also effective from August 6, 
2004.

The Veteran was afforded VA psychiatric examinations in 
February 2007, January 2008, and March 2009.  The Board finds 
that the medical evidence indicates that the Veteran has more 
nearly met the criteria for a 100 percent rating for his 
psychiatric disorder ever since the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).

VA outpatient records since November 2004 have indicated that 
the Veteran has major depressive disorder, generalized 
anxiety disorder and social anxiety disorder resulting in 
paranoia, marked depression, diminished social contact and 
trouble interacting with people.

VA examination reports dated in February 2007 and March 2009 
assigned the Veteran Global Assessment of Function (GAF) 
scores of 33.  A GAF of 31 to 40 is assigned when there is 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure or irrelevant) or when 
there is major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  This indicates that the Veteran had severe 
psychiatric disability.  

On VA examination in January 2008, and again in March 2009, 
it was noted that the Veteran had severe major depression 
with psychotic features.  In March 2009 he described crying 
spells, hallucinations paranoia, memory problems and 
isolation.  The March 2009 report notes that due to the 
Veteran's psychiatric disability the Veteran has impairment 
in reality testing, the Veteran is unable to work.  The 
Veteran's claims files were reviewed by a VA examiner in 
December 2009 and the examiner concurred with the diagnoses 
and GAF evaluation contained in the March 2009 VA examination 
report.  

Diagnostic Code 9411 provides that a 50 percent rating is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The Board recognizes that VA medical records from August 2004 
have shown varying symptom levels of psychiatric disability, 
and that the Veteran even managed to work part time at night 
for a portion of that time.  With resolution of doubt in the 
Veteran's favor, the Board finds that overall the Veteran 
experiences severe psychiatric disability that more 
frequently results in total social and occupational 
impairment.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  Accordingly, the Board finds that the 
criteria for an initial rating of 100 percent for major 
depression, with psychotic features (claimed as nervous 
condition, personality disorder, stress, and posttraumatic 
stress disorder) have been met since the grant of service 
connection.  See Fenderson.


ORDER

A 100 percent initial rating for major depression, with 
psychotic features (claimed as nervous condition, personality 
disorder, stress, and posttraumatic stress disorder), is 
granted subject to the law and regulation governing the award 
of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


